Cas

Oo ony HD WA fF W VY

10

12
13
14
15
16
17
18
19
20
21
ae
23
24
25
26
Zl
28

b 2:18-cv-04293-PSG-SP Document 29 Filed 09/29/20 Page1of1 Page ID #:162

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JEREMY PINSON, Case No. CV 18-4293-PSG (SP)

Plaintiff,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
UNITED STATES, et al.,

Defendants.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
Complaint, records on file, and the Report and Recommendation of the United
States Magistrate Judge. Plaintiff has not filed any written Objections to the Report
within the time permitted. The Court accepts the findings and recommendation of
the Magistrate Judge.

IT IS THEREFORE ORDERED that defendant’s Motion to Dismiss (docket
no. 19) is granted, and Judgment will be entered dismissing the First Amended

Complaint and this action without leave to amend.

 

DATED: hal ui
HONORABLE-PHILIP S. GUTIERREZ
CHIEF UNITED STATES DISTRICT JUDGE

 

 
